Citation Nr: 1112842	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  06-14 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to January 22, 2003.

2.  Entitlement to a rating in excess of 20 percent for residuals of a left wrist ganglion cystectomy with ulnar nerve damage (left wrist disability), prior to April 1, 2000.

3.  Entitlement to a rating in excess of 30 percent for residuals of a left wrist ganglion cystectomy with ulnar nerve damage (left wrist disability), from April 1, 2000 through February 17, 2004.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to January 22, 2003.




REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to July 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from July 1999 and September 2005 rating decisions.  

In the July 1999 rating decision, the RO increased the Veteran's rating for PTSD to 30 percent, effective March 18, 1999 ( the date of the claim for increase) and continued the 20 percent rating for excision, ganglion, left (non-dominant) wrist, with residuals, ulnar nerve injury.  The Veteran filed a notice of disagreement (NOD) with the ratings assigned to each disability in October 1999, and the RO issued a statement of the case (SOC) in February 2000.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2000.  

The Board notes that, on the February 2000 VA Form 9, the Veteran only addressed his left wrist disability in his written statement and did not specify whether he was appealing all claims that had been listed on his SOC.  However, the Board has interpreted this document in the light most favorable to the Veteran, finding that the Veteran intended to appeal the ratings assigned to each disability via this substantive appeal.

Subsequently, in an April 2000 rating decision, the RO assigned a temporary 100 percent rating for the Veteran's post-operative left ganglion with ulnar nerve damage, effective January 24, 2000.  The 20 percent rating was restored as of April 1, 2000.  In a December 2002 rating decision, the RO assigned a 30 percent rating for post-operative left ganglion with ulnar nerve damage, effective April 1, 2000.  In an October 2004 rating decision, the RO assigned a 70 percent rating for PTSD, effective January 22, 2003, and a 40 percent rating for left wrist ganglion cystectomy with ulnar nerve damage, effective February 18, 2004.

In a January 2005 written statement, the Veteran indicated that he was satisfied with the 70 percent rating assigned for his PTSD.  However, in a July 2005 report of contact, the Veteran's representative indicated that the Veteran sought an effective date in March 1999, for the assignment of the 70 percent rating for PTSD and the 40 percent rating for left wrist ganglion cystectomy with ulnar nerve damage.  In a September 2005 written statement, the Veteran indicated that he wished to withdraw his appeal with regard to rating assigned for his PTSD and left wrist ganglion cystectomy with ulnar nerve damage.

In the September 2005 rating decision, the RO awarded the Veteran a TDIU, effective January 22, 2003.  The Veteran filed a notice of disagreement with the assigned effective date in September 2005, and the RO issued a SOC in April 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2006.

In August 2007, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  The record was left open for 60 days to allow the Veteran to submit additional evidence in support of his claims.  Such evidence was received in October 2007, and the Veteran signed a written waiver of his right to have this evidence initially considered by the RO.  
In March 2008, the Board noted that, although higher ratings for PTSD and left wrist ganglion cystectomy with ulnar nerve damage were granted during the pendency of the appeal., inasmuch as higher ratings are available for these disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board then remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny each claim (as reflected in an October 2010 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

The Board notes that the increased rating claims, and the claim involving a TDIU, were previously characterized as claims for earlier effective date,.  The Board finds, however, that further, careful review of the record-to include what the Veteran has contended, and what the RO has actually adjudicated-reveals that the claims are more practically characterized as above.  

While the Veteran stated that he was withdrawing his claims for increased ratings, he maintained that he appealed the effective dates assigned for the award of a 70 percent rating for PTSD and the award of a 40 percent rating for residuals of a left wrist ganglion cystectomy with ulnar nerve damage (left wrist disability).  Thus, although the Veteran expressed satisfaction with the above-noted ratings, he is essentially seek the awards of those ratings from earlier dates.  As such, and in essence, the Veteran is contending that he is entitled to a 70 percent rating for PTSD prior to January 22, 2003, and a 40 percent rating for residuals of a left wrist ganglion cystectomy with ulnar nerve damage (left wrist disability) prior to February 18, 2004.  These claims have been effectively adjudicated as claims for higher ratings from the dates in question.  Likewise, although the Veteran appealed the effective date assigned for the award of a TDIU, he is essentially contending that he was entitled to a TDIU prior to that date, and the RO (via the AMC) essentially adjudicated the claim in this matter.  

Hence, the Board has recharacterized the appeal as encompassing the matters set forth on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  Pertinent to the March 1999 claim for increase, and prior to January 22, 2003, the Veteran's PTSD was manifested by flashbacks, mild memory loss, intrusive thoughts, nightmares, and some depression; overall, these symptoms are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  Pertinent to the March 1999 claim for increase, and prior to April 1, 2000, the Veteran's residuals of a left wrist ganglion cystectomy with ulnar nerve damage (left wrist disability) resulted in severe, incomplete paralysis of the ulnar nerve.

4.  From April 1, 2000 through February 17, 2004, the Veteran's residuals of a left wrist ganglion cystectomy with ulnar nerve damage (left wrist disability) resulted in severe, incomplete paralysis of the ulnar nerve and moderate, incomplete paralysis of the radial nerve.

5.  Prior to January 22, 2003, the Veteran's service-connected disabilities did not  meet the minimum percentage requirements for award of a TDIU, and these disabilities were not shown to prevent him from obtaining or retaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD, prior to January 22, 2003, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7 4.130, Diagnostic Code 9411 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent, but no higher rating for residuals of a left wrist ganglion cystectomy with ulnar nerve damage (left wrist disability), from March 18, 1999, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.124a, Diagnostic Code 8516 (2010).

3.  Prior to February 18, 2004, the criteria for a rating in excess of 30 percent for residuals of a left wrist ganglion cystectomy with ulnar nerve damage (left wrist disability) are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7 4.124a, Diagnostic Codes 8514, 8516 (2010).

4.  The criteria for the award of a TDIU, prior to January 22, 2003, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2003 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a TDIU, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The September 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the March 2003 letter. 

The Veteran's claims for increased ratings were initially adjudicated in July 1999.  Post rating, in a February 2004 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for increased ratings.  An April 2008 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of this notice, and opportunity for the Veteran to respond, the October 2010 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of VA, Social Security, and private treatment records, and the reports of August 1998, May 1999, November 1999, and May 2002 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's August 2007 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any of these claims is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Given the prior characterization of the claims on appeal as ones for earlier effective dates, the Board finds that a recitation and consideration of the legal authority governing effective dates is warranted here. 

A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Specifically with regard to claims for TDIU/increased ratings, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  VA must consider all the evidence of record, including that which predated a decision on the same matter, to determine when an ascertainable increase occurred in the rated disability.  VAOGCPREC 12-98.

A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.

VA or uniformed services medical records may form the basis of an informal claim for benefits where a formal claim for service connection has already been denied or allowed.  38 C.F.R. § 3.157 (2010).  Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

A.  Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.


1.  PTSD

In an August 1998 rating decision the RO granted service connection for PTSD and assigned a 10 percent rating, effective November 24, 1997.  The Veteran was notified of this decision later that month and did not initiate an appeal.  On March 8, 1999, the RO received the Veteran's claim for an increased rating for his PTSD that led to the current appeal.  Although the Veteran was ultimately awarded a 70 percent rating for PTSD, effective January 22, 2003, as explained in the introduction, above, the Board will consider whether the evidence of record supports a finding that a rating in excess of 30 percent for PTSD is warranted for the period from March 8, 1998, through January 21, 2003.

The rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A May 1998 VA outpatient record indicates that the Veteran had never before received psychiatric treatment.  It was noted that he had either been employed or in bible college since leaving service.  He reported flashbacks and dropping to the floor when he hears sirens.  He has almost hit his wife when agitated by memories of Vietnam.  On examination, the Veteran's orientation, appearance, and behavior was within normal limits.  He was polite, and there was no disordering of his thought processes.  With regard to attention and concentration, he was alert and responsive.  The Veteran denied guilt and delusions.  He reported intrusive memories of Vietnam.  He did report long-standing insomnia and dissociative events surrounding sleep.  His mood was dysphoric, and he demonstrated a full range of affect.  He had poor insight and judgment about how to manage his behavior and experiences.  The impression was PTSD, chronic, which was in the context of continuous family life, positive educational outcomes, and active work life.  The assigned GAF score was 90.

In May 1999, the Veteran underwent VA examination.  He claimed that he had frequent dissociative episodes.  He awakened at night due to dreams about Vietnam.  He had experienced some difficulties at work, including some difficulties with coworkers.  He remained employed full time but has experienced increasing difficulty managing associated stress.  The Veteran also stated that the quality of his marriage had diminished in the past year.  It sounded as if his irritability in relational activities was increasing.

On examination, the Veteran's appearance was within normal limits.  There were no anomalies of motor behavior.  The Veteran's speech was clipped, rapid, and occasionally not well articulated.  He was cooperative during the examination.  The Veteran's mood appeared dysthymic.  His affect betrayed some anxiety and occasional, low-level lability.  His mood and affect were essentially congruent and appropriate.  There was no report or demonstration of psychotic phenomena.  Stream of thought was linear and goal-directed, punctuated by occasional angry interruptions.  Thought content was generally relevant, coherent, and non-bizarre.  The ability to abstract was limited.  The Veteran was oriented in all spheres.  Attention was easily mobilized, and concentration was mildly to moderately difficult to maintain.  Impairment in memory was not noted or reported.  Impulse control and judgment were fair.  Insight was limited.  The examiner opined that there appeared to be little overt change in the level of the Veteran's symptomatology, with the exception of increasing irritability at work and in dealing with his wife.  He seems, however, to have maintained adjustment in these areas.  The Veteran stated that he was recently dealing with some urges of suicide but it was not a focused issue at this time.  The diagnosis was PTSD, and the assigned GAF score was 70.

Vet Center records dated from January 2000 to January 2003 include notations that the Veteran was appropriately dressed with speech and affect congruent.  Mood was normal, attitude was good, memory and thought processes were intact, and there was no suicidal or homicidal ideation.  There was some depression.  He reported nightmares and flashbacks.

An April 2000 VA treatment record indicates that the Veteran reported flashbacks, nightmares, and poor sleep.  He was irritable and had poor concentration.  The Veteran reported that he was easily startled and hypervigilent.  He was depressed and anxious with no suicidal or homicidal ideation.

A November 2001 VA outpatient record shows that the Veteran denied suicidal or homicidal ideas or plans.  There was no violent behavior observed or reported.  Intrusive thoughts, nightmares, and flashbacks were more intense since the terrorist attacks.  There were no hallucinations, delusions, or ideas of reference.  The Veteran was fully oriented.  There were some problems with recent memory.  Concentration, insight, and judgment were good.  The assigned GAF score was 38.

In May 2002, the Veteran underwent VA examination.  He then denied any episodes of violence or assaultiveness since 1999.  He denied suicide attempts but reported ideations on a fairly frequent basis.  The Veteran described increasing marital conflicts.  He described a pattern of depressed mood, leading to apathy, inactivity, and isolation.  Overall, he considered his marriage to be good.  He reported an adjustment period recently due to his daughter and grandson moving out of his house.  He missed his grandson.  His son was in the service and would soon be relocated.  The Veteran was apprehensive that his son would be relocated to a distant area, making accessibility more difficult.  There were a few, close, personal friends the Veteran had for many years, both of which were Vietnam veterans.  They routinely socialized with each other.  The Veteran enjoyed working in his rose garden, fishing, and walking.

With regard to PTSD symptoms, the Veteran reported experiencing flashbacks, nightmares, avoidance of stimuli, diminished interest in activities, periods of irritability and anger, and trouble concentrating.  On examination, the Veteran was on time and appropriately dressed.  He made good eye contact and was cooperative.  The Veteran's mood was anxious, and his affect was congruent with mood.  There was no evidence of suicidal or homicidal ideations.  The Veteran had slight push of speech, but it was normal in volume.  His thought processes were logical and relevant.  There were no cognitive impairments or perceptual disturbances, such as hallucinations or delusions.  The Veteran was alert and oriented.  Memory was impaired for short-term recall.  Concentration and attention were somewhat limited, and the Veteran attributed it to hearing difficulties.  There was no obsessive or ritualistic behavior observed or reported.  Judgment and insight were within normal limits.  The diagnosis was PTSD, and the examiner assigned a GAF score of 65.

A September 2002 VA treatment record indicates that the Veteran was not suicidal or homicidal.  He had daily nightmares, flashbacks, and intrusive thoughts.

Considering the pertinent evidence in light of the applicable legal authority, the Board finds that a rating greater than 30 percent for the Veteran's PTSD is not warranted at any time prior to January 23, 2003.

First, the Board finds that there was no pending claim for increase prior to March 18, 1999, nor was an increase in disability shown by the evidence within one year prior to the receipt of the Veteran's written claim on March 18, 1999.  The only pertinent record dated during that time period contains evidence showing that the Veteran complained only of some nightmares and flashbacks.  His functioning was overall very positive, and his GAF score was 90.

Furthermore, the evidence dated from March 18, 1999, through January 21, 2003, shows that the Veteran demonstrated occupational and social impairment with occasional decrease in work efficiency and intermitted periods of inability to perform occupational tasks.  He was generally functioning satisfactorily.  Specifically, while the Veteran reported flashbacks, nightmares, intrusive thoughts, and some depression, his behavior, appearance, and communication was normal.  He reported good relationships with his wife, children, and two close friends, with whom he socialized often.  He had hobbies, and judgment and insight were generally normal.  The Veteran consistently denied delusions, hallucinations, and suicidal or homicidal ideation.  In short, there is no evidence of occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas or any more impaired functioning.

The Board notes that the record also reflects a GAF score of 38 assigned in November 2001 and other GAF scores of 65, 70, and 90.  A GAF score from 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  The remaining GAF scores reflect mild, transient, or absent symptoms.  As regards the one GAF score of 38 assigned prior to January 22, 2003, the medical evidence of record reflects that the Veteran exhibited none of the symptoms identified in the DSM-IV as indicative of such a score.  Furthermore, the treatment record reflecting this score did not cite any of the symptoms associated with such a score and no symptoms that were not already reported in other treatment records.  Accordingly, despite the one assigned GAF score of 38, the medical evidence does not demonstrate that the criteria for a higher rating were met.

Thus, for the period prior to January 22, 2003; the Veteran's psychiatric symptomatology more nearly approximated the criteria for the 30 percent rather than the 50 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating were not met, it logically follows that the criteria for higher rating of 70 percent were not met.  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD, prior to January 22, 2003, pursuant to Hart, and that the claim for a higher rating for this period must be denied.  In reaching these conclusions, the Board has considered the applicability of the e benefit-of-the doubt doctrine , but finds that the preponderance of the evidence is against assignment of any other higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

2.  Left Wrist

In a September 1998 rating decision, the RO continued the 20 percent rating assigned to the Veteran's residuals of the excision of a ganglion cyst from the left wrist, to include an ulnar nerve injury.  The Veteran was notified of the decision later than month and did not initiate an appeal.  On March 8, 1999, the RO received the Veteran's current claim for an increased rating for his left wrist disability.  In a July 1999 rating decision, the RO continued the 20 percent rating for the Veteran's disability, under the criteria of Diagnostic Code 8516.

In an April 2000 rating decision, the RO assigned a temporary total 100 percent rating to the Veteran's left wrist disability, effective from January 24, 2000.  Effective April 1, 2000, the RO resumed the 20 percent rating.  In a December 2002 rating decision, the RO assigned a 30 percent rating to the Veteran's post-operative left ganglion with ulnar nerve damage, effective April 1, 2000.  In an October 2004 rating decision, the RO assigned a 40 percent rating for the Veteran's left wrist ganglion cystectomy with ulnar nerve damage, effective February 18, 2004, under the criteria of Diagnostic Code 8514.

Considering all applicable legal authority, the Board will consider whether evidence dated from March 8, 1998, through February 17, 2004, supports a finding that any rating in excess of those already assigned for the left wrist disability are warranted.

The neurological rating guidelines, found at 38 C.F.R. Part 4, direct consideration of, among other things, complete or partial loss of use of one or more extremities.  Reference is to be made to the appropriate bodily system of the schedule.  In rating peripheral nerve injuries, attention should be given to the relative impairment in motor function, trophic changes or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, is usually characterized by a dull and intermittent pain, of typical distribution, so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

For disease of the peripheral nerves, the term "incomplete paralysis" when used with peripheral nerve injuries indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral the ratings are combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

38 C.F.R. § 4.124a, Diagnostic Code 8516 provides ratings for paralysis of the ulnar nerve.  For the minor arm, moderate, incomplete paralysis warrants a 20 percent rating.  Severe, incomplete paralysis warrants a 30 percent rating, and complete paralysis, characterized by the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, warrants a 50 percent rating.

38 C.F.R. § 4.124a, Diagnostic Code 8514 provides ratings for paralysis of the musculospiral or radial nerve.  For the minor arm, mild or moderate incomplete paralysis warrants a 20 percent rating.  Severe, incomplete paralysis warrants a 40 percent rating, and complete paralysis, characterized by drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity, warrants a 60 percent rating.

In August 1998, the Veteran underwent VA examination.  He then complained of worsening pain on a daily basis.  He lost strength in the left arm and had trouble holding onto objects for a long period of time.  He sometimes had difficulty buttoning the top button of his shirt.  On examination, there was mild tenderness over the dorsal aspect of the wrist.  There was no effusion or crepitus present.  There was no atrophy of the inner osseous, thenar, or hypothenar spaces.  The Veteran had a strong wrist extension, strong wrist flexion, strong finger opposition, and strong thumb opposition.  There was some mild weakness noted on the grip on the left.  There was a difference that was barely perceptible between the right and the left.  Reflexes were absent at the biceps, triceps, and brachioradialis bilaterally.  Radial pulse was normal.  With regard to range of motion, palmar flexion was to 55 degrees, dorsiflexion was to 55 degrees, ulnar deviation was to 40 degrees, and radial deviation was to 10 degrees.  The Veteran was grimacing during these movements.  The diagnosis was mild ulnar neuropathy without motor involvement with some decrease in range of motion at the wrist.

A January 1999 VA outpatient record shows that the Veteran complained of left arm nerve damage with decreasing function and strength.  During strength testing, the Veteran complained of pain throughout, with the provider noting that the Veteran demonstrated very dramatic moaning.  Following testing, there was no atrophy or clawing noted in the hand.  Froment's test was negative.  There was numbness and tingling in digits three through five of the left hand.  The assessment was longstanding nerve injury.

In May 1999, the Veteran underwent VA examination.  He then complained of decreased strength in the left arm and hand.  A previous neurological examination revealed decreased sensation in all fingers to light touch and pressure.  There were no deep tendon reflexes of the left upper extremity.  Phalen's test was positive with pain in the left forearm.  There was no radiation to the fingers.  Tinel's was negative at the wrist and cubital tunnel.  Muscle strength was 3+-4/5 on the left.  The assessment had been acute exacerbation of left ulnar neuropathy.  On examination here, movement of the left wrist led to pain in the inner arm to the medial inner arm with audible groaning.  Probation and supination were to 80 with groaning and some facial grimacing.  Wrist flexion was to 50, dorsiflexion was to 30, ulnar deviation was to 20, and radial deviation was to 20.  Range of motion in the left arm, wrist, and hand all led to pain in the left arm, mostly in the medial forearm.  Strength of the left upper extremity was 4/5, and hand grip was 3/5.  The Veteran had full fist.  Dexterity was good and symmetrical.  The fingers had normal range of motion with flexion to 90 degrees in all joints.  The Veteran had decreased sensation to light pin touch of the left arm, hands, and fingers.  The diagnosis was ulnar nerve neuropathy.

A November 1999 VA outpatient record shows that nerve conduction studies revealed mild left ulnar sensory neuropathy and mild, sensory-only, left carpal tunnel syndrome.

In November 1999, the Veteran underwent VA examination.  He then complained of paresthesias, numbness, tingling, and weakness in the left arm.  He could not grasp items as well because of lack of strength.  He had difficulty with driving and dressing.  The specific nerve involved was the ulnar nerve.  On examination, left biceps, triceps, and deltoid strength was +2, versus +5 on the right.  Grip was +2 to 3.  Interosseous strength on the left was +2.  Phalen's test was positive.  Tinel's test was negative.  Sensation was decreased in the left arm and hand.  Pronation of the left forearm was 35 degrees, and supination was to 40 degrees with pain noted.  Range of motion of the left wrist was flexion, dorsiflexion, and radial and ulnar deviation to 20 degrees with pain.  He could touch his thumb to all fingers and cross the transverse fold without any difficulty.  The diagnosis was left ulnar nerve neuropathy.

A January 2000 VA record shows that the Veteran underwent revision of the ulnar nerve transposition with extensive neurolysis and excision of neuroma medial antebrachial cutaneous nerve.

In a June 2000 written statement, a VA physician indicated that he had cared for the Veteran since 1988.  He was currently unable to lift with his left arm, and driving was difficult due to pain and medication side effects.

In a July 2000 written statement, a VA physician indicated that the Veteran had a history of multiple operative procedures on the upper extremity for treatment of a nerve injury.  Scarring had accumulated about the nerve, resulting in profoundly diminished function.  In essence, the Veteran was left with a residual disability effectively eliminating all utility of the limb.  He continued to show pain and discomfort from the extremity.

An August 2000 VA outpatient record shows that the Veteran reported better pain control since his January 2000 surgery, but he lost the ability to use his left arm and especially the hand.  On examination, there was 5/5 power in the left upper extremity.  There was decreased pinprick, temperature, touch, and vibration below the elbow.  The impression was left ulnar neuropathy, status post surgery for revision of the ulnar nerve transposition.  Sensation and power was non-physiological with prominent give way weakness.

In September 2000, the Veteran underwent private neurological evaluation.  His chief complaint was ulnar neuropathy on the left.  There was diminished strength in the left upper extremity, with slightly diminished strength in the ulnar digits.  Sensory examination revealed light touch and pinprick in the left arm from the elbow distally.  There was also slightly decreased vibration in the distal fifth digit.  The conclusion was that the Veteran likely suffered from significant ulnar neuropathy.  His strength was relatively intact, but the Veteran had mild sensory abnormalities which may affect his ability to use his left hand for fine object manipulation.

A March 2001 VA treatment record shows that the Veteran had trouble with gripping activities.  On examination, there was no clawing.  There was decreased sensation in the ulnar nerve distribution.  He was doing well status post revision of the ulnar nerve transposition.  He still had some deficits in his ulnar nerve distribution, which were probably permanent.  

A July 2001 VA outpatient record shows that the Veteran was status post ulnar nerve release in January 2000 that resulted in good pain relief.  There was worse weakness and numbness after the surgery.

In May 2002, the Veteran underwent VA examination.  The examiner noted that he used a hinged brace on his arm that helped him with simple activities of daily living, including driving.  He continued to have daily pain with movement.  On examination, the Veteran had a very weak grip strength.  The paresthesia was from the left elbow to the tip of the fingers of the left hand.  There was decreased sensation.  Grip strength was 2/5, with 1/5 in the fourth and fifth digits.  The arm, elbow, and wrist could flex to normal ranges of motion, with no strength or circulation.  There was moderate atrophy of the left forearm and hand.  The Veteran lost moderate use of the left hand and arm.  The diagnoses were status post eight surgeries to the left wrist and elbow, secondary to ulnar nerve entrapment, and severe loss of use of the left arm and hand requiring inordinate dose of pain medication and the use of a reinforced, hinged brace to accomplish simple functions with the left arm and hand.

In a February 2003 written statement, a VA neurologist indicated that the Veteran's disability has resulting in loss of hand function.  He was unable to hold on to objects or open a car window.  His ability to earn a living was severely reduced by the disability.

First, the Board finds that, resolving all reasonable doubt in the Veteran's favor, the left wrist disability warrants a 30 percent rating from the date of his March 18, 1999, claim for increase.  

Specifically, evidence dated beginning in May 1999, shortly after the Veteran filed his claim for an increase, shows that muscle strength in the left hand and wrist was diminished as compared to the right.  While range of motion was good, the Veteran had difficulty grasping objects in his left hand.  As such, the Board finds that, from the March 18, 1999, date of claim, the Veteran demonstrated severe, incomplete paralysis in his left hand.  As such, a 30 percent rating is warranted from that date.  The Board further finds that there was no pending claim for increase prior to March 18, 1999, and the evidence dated during the one-year time period prior to that date does not establish that an increase in disability had occurred.  In that evidence, the difference in strength between the left and right wrists was barely perceptible, and the Veteran was noted to have been dramatically exaggerating the pain in his left wrist.  As such, the Board finds that the 30 percent rating is warranted from March 18, 1999.  

The Board also finds, however, that a disability rating in excess of 30 percent is not warranted at any time prior to February 18, 2004.  

The Board points out, initially, that Diagnostic Code 8615 does not provide for a schedular 40 percent rating for the minor arm.  The next higher 50 percent rating is provided for complete paralysis of the ulnar nerve of the minor arm.  However, there is no evidence that the Veteran ever demonstrated complete paralysis of this nerve.  It was consistently noted that the Veteran did not have "griffin claw."  While atrophy was found, it was not marked in the dorsal interspace or thenar or hypothenar eminences.  The Veteran was able to spread his fingers and adduct his thumb, although it was diminished in range and strength.  There was no evidence of weakened flexion of the wrist.  Therefore, a 50 percent rating under Diagnostic Code 8516 is not warranted.

The Board notes that, when the Veteran was assigned a 40 percent rating for this disability, effective February 18, 2004, it was under the criteria of Diagnostic Code 8514.  Under that code, a 40 percent rating is assigned for severe, incomplete paralysis of the radial nerve of the minor arm.  However, the Board finds that such is not shown by the evidence of record prior to February 18, 2004.  As noted above, the Veteran always retained his ability to grip objects, even if it was impaired.  Muscle strength was diminished, but range of motion was good.  There was no indication that range of motion of the fingers was affected at all.  As such, the evidence does not support assignment of a 40 percent rating under Diagnostic Code 8514 at February 18, 2004.

For all the foregoing reasons, the Board concludes that the record supports assignment of a 30 percent but no higher rating for residuals of a left write ganglion cystectomy with ulnar nerve damage (left wrist disability), from March 18, 1999.  The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for a 30 percent rating are met for that disability, but finds that the preponderance of the evidence is against assignment of any other higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

III.  TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  

In this case, for the pertinent period prior to January 22, 2003, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as service connection was in effect only for PTSD, rated as 30 percent disabling;  left wrist ganglion cystectomy with ulnar nerve damage, rated as 30 percent disabling (pursuant to this decision);  diabetes mellitus type II, rated as 20 percent disabling; as well as residuals of a hemorrhoidectomy and erectile dysfunction, each rated as noncompensable.  

However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (per 38 C.F.R. §§ 3.321(b) and 4.16(b)).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b) (2010).

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Here, the evidence shows that the Veteran worked until approximately October 1999.  While he has stated during VA examinations that he stopped working due to his service-connected left wrist disability, a July 2000 report of contact shows that the Veteran reported that he had been laid off at work due to a worker's compensation injury resulting from a motor vehicle accident, in which he incurred whiplash.

In a June 2000 written statement, a VA physician indicated that the Veteran was unable to lift his arm, and driving was difficult due to arm pain and medication.  He suffered from depression and was totally and permanently disabled.

The Board notes the July 2000 VA written statement showing that the Veteran should be regarded as disabled with respect to the left limb.  The pain from this condition also interfered with the Veteran's ability to engage in work duties.  The VA physician believed that the Veteran qualified for permanent disability status.

An August 2001 Social Security Administration determination shows that the Veteran was disabled beginning on October 8, 1999, due to a primary diagnosis of ulnar neuropathy and a secondary diagnosis of cervical spondylosis.

While the above-cited evidence indicates that the Veteran's service-connected disabilities certainly impacted his ability to obtain and retain employment, they do not show that he was unable to work in any capacity, solely due to his left wrist disability, for the pertinent period prior to January 22, 2003.  In fact, the Social Security determination listed cervical spondylosis as a secondary disability, which is not service-connected, and the more probative evidence of record establishes that the Veteran left his last employment in October 1999 due to a non-service-related injury.  Therefore, the Board finds that the evidence, dated prior to January 22, 2003, does not support a finding that the Veteran was unable to obtain or retain substantially gainful employment, solely due to his service-connected disabilities.

The Board also has considered the assertions by and on the Veteran's behalf; however, none of this evidence provides a basis for allowance of the claim.  As noted above, the medical evidence, dated prior to January 22, 2003, reflects only that the Veteran's service-connected disabilities impacted his employability.  Such difficulty is contemplated in the ratings already assigned.  

Furthermore, to whatever extent the Veteran and/or his representative attempt to establish the Veteran's entitlement to a TDIU prior to January 22, 2003, on the basis of their assertions, alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters (see Bostain v. West, 11 Vet. App. 124, 127 (1998) and Routen v. Brown, 10 Vet. App. 183, 186 (1997)), and none of these lay assertions is supported objectively.  As such, the Board must conclude that the criteria for assignment of a TDIU prior to January 22, 2003, are not met.  While the record reflects that the Veteran has not been employed since October 1999, the competent, probative evidence simply does not support any lay assertions that the Veteran is unemployable prior to January 22, 2003, solely due to service-connected disabilities.

For all the foregoing reasons, the claim for a TDIU prior to January 22, 2003, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, persuasive evidence does not support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at  53-56.



ORDER

A rating in excess of 30 percent for PTSD, prior to January 22, 2003, is denied.

A 30 percent rating for residuals of a left wrist ganglion cystectomy with ulnar nerve damage (left wrist disability), from March 18, 1999, is granted, subject to the legal authority governing the payment of compensation benefits.

A rating in excess of 30 percent for residuals of a left wrist ganglion cystectomy with ulnar nerve damage (left wrist disability) is denied.

The claim for a TDIU, prior to January 22, 2003, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


